FILED
                             NOT FOR PUBLICATION                            AUG 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RUBEN HERNANDEZ, AKA Ruben                       Nos. 13-72087
Hernandez Sosa,                                       13-73923

               Petitioner,                       Agency No. A073-979-735

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      In these consolidated petitions for review, Ruben Hernandez, a native and

citizen of Mexico, petitions for review of the Board of Immigration Appeals’

(“BIA”) order denying his motion to reopen removal proceedings based on

ineffective assistance of counsel (petition No. 13-72087), and his subsequent

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reconsider (petition No. 13-73923). We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen or

reconsider, and review de novo questions of law and claims of ineffective

assistance. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We

deny the petitions for review.

      The BIA did not abuse its discretion in denying Hernandez’s March 22,

2013, motion to reopen for failure to establish prejudice where he has not shown

how different conduct by his prior attorney may have affected the outcome of

proceedings. See id. at 793 (to prevail on an ineffective assistance of counsel

claim, a petitioner must demonstrate that he was prejudiced by counsel’s

performance). Hernandez has not established that the BIA applied an incorrect

prejudice standard. In light of this disposition, we do not reach Hernandez’s

contention regarding timeliness.

      The BIA did not abuse its discretion in denying the June 17, 2013, motion to

reconsider, where Hernandez failed to establish any error of fact or law in its May

16, 2013, decision. See 8 C.F.R. § 1003.2(b)(1) (“A motion to reconsider shall

state the reasons for the motion by specifying the errors of fact or law in the prior

Board decision”). Insofar as Hernandez’s motion to reconsider could also be

construed as a motion to reopen due to the further documentation submitted, the


                                           2                            13-72087; 13-73923
BIA did not abuse its discretion in denying the motion as untimely and number-

barred. See 8 C.F.R. § 1003.2(c)(2).

      Hernandez’s contention that the BIA ignored arguments and evidence is not

supported by the record. It follows that he failed to establish a due process

violation. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a

due process challenge, an alien must show error and prejudice).

      PETITIONS FOR REVIEW DENIED.




                                          3                            13-72087; 13-73923